Filing # 1SASHASD-EVE fel AY MPNPD (loosament fyi Filed 05/21/20 Page 1 of 5 PagelD 7

IN THE CIRCUIT COURT OF THE TENTH JUDICIAL CIRCUIT
IN AND FOR POLK COUNTY, FLORIDA
CIVIL DIVISION

ANGELO PETINGA,

Plaintiff,
Case No.:
Vv.

AXIOS INDUSTRIAL MAINTENANCE
CONTRACTORS, INC. d/b/a
AXIOS INDUSTRIAL GROUP,

Defendant.
/

 

COMPLAINT AND DEMAND FOR JURY TRIAL

COMES NOW the Plaintiff, ANGELO PETINGA, by and through undersigned counsel,
and sues the Defendant, AXIOS INDUSTRIAL MAINTENANCE CONTRACTORS, INC. d/b/a
AXIOS INDUSTRIAL GROUP, and for his causes of action against the Defendant would show
unto the Court as follows:

JURISDICTION AND VENUE

1. This is an action for damages that exceed Thirty Thousand ($30,000.00) Dollars
exclusive of fees and costs.

2. Venue lies within Polk Count, Florida because a substantial part of the events
giving rise to this claim arose in this Judicial District.

PARTIES
3. Plaintiff, ANGELO PETINGA (hereinafter “Plaintiff” or “Petinga”), resides in

Tampa, Hillsborough County, Florida.
Case 8:20-cv-01175-VMC-JSS Document 1-1 Filed 05/21/20 Page 2 of 5 PagelD 8

4. Defendant, AXIOS INDUSTRIAL MAINTENANCE CONTRACTORS, INC.
d/b/a AXIOS INDUSTRIAL GROUP (hereinafter “Defendant” or “AXIOS”), is a foreign profit
corporation, licensed and authorized to conduct business in Polk County, Florida.

GENERAL ALLEGATIONS

5. At all times material, Plaintiff was qualified to perform his job duties within the
legitimate expectations of his employer, the Defendant.

6. Plaintiff has been required to retain the undersigned counsel to represent him in this
action and is obligated to pay them a reasonable fee for their services.

COUNT I: FAIR LABOR STANDARD ACT

7. Plaintiff realleges and incorporates herein paragraphs | - 6.

8. Plaintiff was employed by Defendant as a Health, Safety, Environment & Quality
Manager from approximately December 9, 2019 to March 18, 2020.

9. At all times material, Defendant failed to comply with 29 U.S.C. § 201 et seq., in
that Plaintiff worked for Defendant in excess of forty (40) hours per work week, but no provision
was made by Defendant to compensate Plaintiff at the rate of time and one-half for the hours in
excess of forty (40) that were worked each week.

10. Defendant’s failure to pay Plaintiff the required overtime pay was intentional and
willful.

11. As a direct and legal consequence of Defendant’s unlawful acts, Plaintiff has
suffered damages and has incurred, or will incur, costs and attorneys’ fees in the prosecution of

this matter.
Case 8:20-cv-01175-VMC-JSS Document 1-1 Filed 05/21/20 Page 3 of 5 PagelD 9

WHEREFORE, Plaintiff, ANGELO PETINGA, demands a trial by jury and judgment
against Defendant, AXIOS INDUSTRIAL MAINTENANCE CONTRACTORS, INC. d/b/a
AXIOS INDUSTRIAL GROUP, and for the following damages:

a. Payment of overtime compensation;
b. Liquidated damages;
C. Prejudgment interest;

d. Payment of reasonable attorneys’ fees and costs incurred in the prosecution
of this claim;

e. Equitable relief declaring and mandating the cessation of Defendants
unlawful pay policy; and

f. Such other relief as the court may deem just and proper.
COUNT Il; UNPAID WAGES

12. Plaintiff realleges and incorporates herein paragraphs 1 - 8.

13. Plaintiff earned wages over the course of his employment which are owed and
payable by the Defendant employer pursuant to Florida Statute Chapter 448.

14. Plaintiff regularly began working for Defendant for 30 minutes prior to each shift
for which he was not paid or compensated.

15. Defendant, despite Plaintiff's reasonable attempts to obtain payment of these
earned monies, has failed and refused to make payment as required by Florida Statute Chapter 448.

16.  Plaintiffhas retained undersigned counsel and is obligated to pay them a reasonable
fee for their services.

WHEREFORE, Plaintiff, ANGELO PETINGA, demands a trial by jury and judgment
against Defendant, AXIOS INDUSTRIAL MAINTENANCE CONTRACTORS, INC. d/b/a

AXIOS INDUSTRIAL GROUP, and for the following damages:
Case 8:20-cv-01175-VMC-JSS Document 1-1 Filed 05/21/20 Page 4 of 5 PagelD 10

a. Payment of unpaid wages;

b. Prejudgment interest;

C. Post judgment interest;

d. Payment of reasonable attorneys’ fees and costs incurred in the prosecution

of this claim; and
e. Such other relief as the court may deem just and proper.
COUNT Ill; FLORIDA PRIVATE WHISTLEBLOWER

17. Plaintiff realleges and incorporates herein paragraphs 1 - 8.

18. This is an action for damages in accordance with Florida’s Private Whistleblower
Act, Fla. Stat. § 448.102.

19. § 448.102 prohibits employers from taking any retaliatory personnel action against
an employee because the employee has objected to, or refused to participate in, any activity, policy,
or practice of the employer which violates a law, rule, or regulation.

20. In violation of the Florida Private Whistleblower Act, Defendant retaliated against
Plaintiff by terminating him for objecting to practices and activities that violate applicable laws,
rules, and regulations, including, but not limited to, multiple violations of the Occupational Safety
and Health Act of 1970.

21. Asa result of Defendant’s retaliatory conduct, Plaintiff has suffered and will to
continue to suffer damages, including but not limited to: lost wages, benefits, and other
remuneration; prejudgment interest; emotional pain, suffering, humiliation, and other
compensatory damages; and attorneys’ fees and costs, which he can recover under § 448.102.

WHEREFORE, Plaintiff, ANGELO PETINGA, demands a trial by jury and judgment
against Defendant, AXIOS INDUSTRIAL MAINTENANCE CONTRACTORS, INC. d/b/a

AXIOS INDUSTRIAL GROUP, for damages including but not limited to wages, interest,
Case 8:20-cv-01175-VMC-JSS Document 1-1 Filed 05/21/20 Page 5 of 5 PagelD 11

attorneys’ fees, costs, and any other relief this Court deems proper.
DEMAND FOR JURY TRIAL

22. — Plaintiff demands a trial by jury on all issues so triable.

Dated: April 10, 2020.

Respectfully submitted,
FLORIN GRAY BOUZAS OWENS, LLC

/s/ Hunter A. Higdon

HUNTER A. HIGDON, ESQ.

Florida Bar No.: 85963

Primary: bhizdon(@tebolaw.com

Secondary: danicla@fubolaw.com
e-flingwfeholaw corm

WOLFGANG M. FLORIN, ESQ.

Florida Bar No.: 907804

Primary: waifgane@dfebclaw.com

CHRISTOPHER D. GRAY, ESQ.

Florida Bar No.: 902004

Primary: chrisi@febclaw.com

16524 Pointe Village Drive, Suite 100

Lutz, Florida 33558

Telephone No.: (727) 254-5255

Facsimile No.: (727) 483-7942

Attorneys for Plaintiff

 

 
